Citation Nr: 1620342	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Spouse, and B.P.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2010 and November 2010.  In March 2012, the Veteran, his wife, and a personal friend appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a decision dated in May 2014, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Joint Motion for Remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a December 2015 Court order granted the joint motion. 

Subsequently, in April 2016, the Veteran appointed a new representative, the Oklahoma Department of Veterans Affairs.  This action revokes the previous power of attorney executed in favor of Veterans of Foreign Wars of the United States (VFW).  38 C.F.R. § 14.631(f)(1) (2015).  

The Veteran's electronic claims file reflects that in March 2016, he filed a new claim for compensation for several disabilities, including the issue of service connection for a "heart condition related to AO exposure."  Inasmuch as this issue is currently in appellate status, and within the Board's jurisdiction, the RO may not take action on that particular claim.  The Board does not have jurisdiction over the other claims, which are in the process of initial development at the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's claim for service connection for ischemic heart disease was denied by the Board on the basis that there was no link between his active duty and the development of ischemic heart disease several years later.  In particular, the Board found that the Veteran, who served in the U.S. Navy, did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides could be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

The Board observed that qualifying service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  The Board cited to the VA Adjudication Procedure Manual, M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k, in support of its conclusion that the Veteran's service on the USS Vesuvius (AE15) was offshore, and did not constitute inland waterway service.  

Subsequently, the Court issued a precedent decision which found that VA's manual definition of inland waterways was "irrational," and held that VA must "reevaluate its definition of inland waterways - particularly as it applies to Da Nang Harbor - and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Gray v. McDonald, 27 Vet. App. 313, 327 (2015).  Accordingly, the parties moved to vacate and remand the Board's May 2014 decision in this case, for consideration based on the holding in Gray.  

Pursuant to the Gray decision, in February 2016, VA updated its procedural manual with respect to the distinction between inland waterways ("brown water") and offshore waters ("blue water").  As potentially pertinent to this case, Da Nang Harbor and Vung Tau Harbor were specifically identified as geographic locations determined to be "offshore waters."  M21-1, pt. IV, subpt. ii, ch. 1, § H.2.b (Feb. 5, 2016).  The rationale for excluding these harbors as inland waterways was that they were open to the sea with extensive entry distance for easy access; were not long or narrow; and had deep water channels contiguous with the South China Sea, for easy ship anchorages.  In addition, Da Nang Harbor was not connected to a major inland river.  Vung Tau Harbor, although connected northward to inland Ganh Rai Bay, was a geographically separate water body more closely identified with the South China Sea.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Vung Tau or Da Nang area, so the potential for Agent Orange exposure was minimal.  

The Board also observes that in this particular case, the Veteran's potential exposure was in 1963, before extensive aerial spraying had begun.  Additionally, the USS Vesuvius does not appear on VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," as updated May 5, 2016.  

The Veteran states that the USS Vesuvius (AE15) was anchored in Da Nang Harbor.  According to a lay statement from G. Davis, dated in March 2012, the ship was deployed to the western Pacific from July 1963 to January 1964, which is consistent with information provided in the Dictionary of American Naval Fighting Ships (available at www.history.navy.mil), produced by the Naval History and Heritage Command (NHHC).  He said that at one time, they were in sight of Vietnam near Cap St. Jacques (i.e., Vung Tau).  In February 2012, L. Hightower stated that the ship was on operations off Vietnam from November 4-7, 1963.  He provided a copy of a piece of paper he said he tore off from the boiler room, which indicated that on November 4 and 5, 1963, the ship was en route from Subic Bay to operations off Vietnam.  He stated that the ship was on operations off Vietnam from November 4-7, 1963.  

A list of "U.S. Naval Bases & Support Activities Vietnam," updated September 21, 2014, does not show any Naval support activity in Da Nang prior to 1964, or in Vung Tau prior to 1965.  However, a request for verification of the dates that the Veteran served in Vietnam met with the response, received in October 2009, that although there was no conclusive proof of in-country service, the USS Vesuvius (AE15) was "in the official waters of the Republic of Vietnam from April 5, 1963, to April 10, 1963."  

In a statement provided in March 2016, the Veteran's then-representative, VFW, pointed out that deck logs had not been requested.  To ensure a complete a record as possible, based on the evidence summarized above, the Board finds that deck logs for the two specific time periods identified should be requested from the National Archives and Records Administration, identified in a June 2010 letter from the Secretary of the Navy to the Chairman of the Senate Committee on Veterans Affairs as the appropriate records repository.

The Veteran also stated that he was at Subic Bay where they stored Agent Orange.  Simply being present on a base where Agent Orange was stored does not, by itself, constitute exposure to the herbicide, and the Veteran should be asked for details concerning the approximate dates, location(s), and nature of this alleged exposure to herbicides. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the approximate dates, location(s), and nature of claimed exposure to herbicides at Subic Bay.  After allowing the Veteran 30 days to submit the requested information, take any needed action indicated by his response.  

2.  Ask the National Archives and Records Administration to provide deck logs for the USS Vesuvius (AE 15) for the periods from April 5, 1963, through April 10, 1963, and from November 4, 1963, through November 7, 1963.  All requests and responses received should be associated with the claims file.

3.  After undertaking any other indicated development, the AOJ should review the claim for service connection for ischemic heart disease, based on the Veteran's claimed herbicide exposure.  The entire record must be reviewed, and the claim should be considered in light of revised VA manual guidelines issued pursuant to Gray v. McDonald, 27 Vet. App. 313, 327 (2015).  

4.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case that reflects consideration of all relevant evidence, in particular all that has been received since the August 2011 statement of the case, and applies the new guidelines issued pursuant to Gray v. McDonald, 27 Vet. App. 313, 327 (2015).  After an opportunity for response, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

